On Petition for Rehearing.
Robt, J.
There can be no reversal where the merits of a cause have been fairly tried and determined in the court below, and it is the duty of every court in Indiana, in every stage of an action, to disregard any error which does not affect the substantial right of the adverse party. §§401, 670 Burns 1901. “Where the record affirmatively shows that the verdict is right upon the evidence the judgment will not be reversed because the court has erred in the instructions given to the jury.” Woods v. Board, etc., 128 Ind. 289, 292; State, ex rel., v. Ruhlman, 111 Ind. 17, 22; Mode v. Beasley, 143 Ind. 306, 334; Felkner v. Scarlet, 29 Ind. 154, 156.
“Absolute accuracy and perfection can not be obtained, ordinarily, in all the stages of an important trial. It is, therefore, not enough to reverse a judgment, that the court below committed some error in the course of a cause. Errors which have no effect on the verdict occur in the proceedings and trial of almost every cause before a jury.” City of Lafayette v. Ashby, 8 Ind. App. 214; Miller v. Stevens, 23 Ind. 365, 375.
*439Prejudicial error is one thing and the semblance of error is another. The evidence in the case at bar establishes, without conflict, facts entitling appellee to a verdict. The principle enunciated by the statute and enforced by the decisions is therefore applied. It was said in the opinion, that taken in connection with the subject-matter of the instruction, the jury could not well fail to understand what was meant. To say otherwise would be to deny the presumption of ordinary intelligence. The subject-matter of the instruction was contributory negligence. Previous instructions had fully stated what certain facts were necessary to justify a finding of negligence on the part of appellant. These instructions were not withdrawn, and appellant’s sole complaint upon the petition for a rehearing is, that the court failed to limit the concluding phrase of the eighteenth instruction to contributory negligence. The meaning conveyed to the jury can only be determined by a consideration of the instructions as a whole; neither restricted verbal criticism, nor subtle, literal analysis of disconnected clauses, tends to correct results. “It is settled law in this State that instructions are considered with reference to each other, and as an entirety, and not separately or in disconnected parts; and if the instructions as a whole correctly and fairly present the law to the jury, even if some particular instruction, or some portion of an instruction, standing alone or taken abstractly, and not explained or qualified by others, may be erroneous, it will afford no grounds for reversal.” Shields v. State, 149 Ind. 395, 406.
The citation of authority to the proposition made in the case above quoted leaves nothing to be added. It is. perhaps unnecessary to say that the proposition stated in Wenning v. Teeple, 144 Ind. 189, 195, and in many other cases, to the effect that if instructions are inconsistent and calculated to mislead the jury or leave it in doubt as to the *440law, that the cause must be reversed, is not applicable to the facts of this case.
The petition for rehearing is overruled.